Citation Nr: 1600531	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative disk disease of the lumbosacral spine.

2. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic right shoulder disorder.

3.  Entitlement to service connection for sciatica, claimed as secondary to degenerative disk disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his caregiver


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to April 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen claims of entitlement to service connection for degenerative disk disease of the lumbosacral spine and a chronic right shoulder disorder, as well as to establish entitlement to service connection for sciatica, claimed as secondary to degenerative disk disease of the lumbar spine.  However, the Board finds it necessary to remand these issues for additional development and consideration prior to adjudicating them on the merits.

At the Veteran's September 2015 Board videoconference hearing, his caregiver testified that he received VA treatment relevant to his claims at several VA facilities, to include Cleveland, Ohio, as well as at an unspecified location in the state of Missouri.  In addition, the caregiver testified that the Veteran received additional treatment at a VA facility in "Warsaw."  Although the caregiver seemed uncertain as to which state the Warsaw facility was located in, she suggested on several occasions that it may have been in Ohio.  Upon further investigation, the Board could not find a VA facility located in Warsaw, Ohio; however, there was a VA  community based outpatient clinic located in Warsaw, New York, from 2004 until 2012.  

A review of the Veteran's claims file does not reveal records from any of the aforementioned facilities.  As such, the RO must attempt to locate these additional VA treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records relevant to the Veteran from the following facilities, as well as any associated outpatient clinics: the Louis Stokes Cleveland VA Medical Center in Cleveland, Ohio; the VA St. Louis Health Care System in St. Louis, Missouri; and the VA Western New York Healthcare System in Buffalo, New York.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




